Citation Nr: 0947300	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-28 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 8, 
1995, for entitlement to service connection for left knee 
traumatic arthritis. 

2.  Entitlement to a temporary total evaluation because of 
surgical treatment for service-connected left knee traumatic 
arthritis requiring convalescence and because of hospital 
treatment in excess of 21 days for service-connected left 
knee traumatic arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 
1982.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

Procedural history

In a December 1995 rating decision, the Veteran was service 
connected for left knee traumatic arthritis effective March 
8, 1995.  In June 2007, the Veteran claimed he was entitled 
to an earlier effective date for the injury to the left knee, 
contending that he had injured the knee in September 1994.  
In a September 2007 rating decision, the RO denied 
entitlement to an earlier effective date.  The Veteran 
disagreed and perfected an appeal.

In December 2007, the Veteran submitted a claim for 
entitlement to temporary total compensation for surgical 
treatment for his service-connected left knee condition under 
38 C.F.R. § 4.29 and in addition for convalescence under 
38 C.F.R. § 4.30.  The RO denied the claim in a May 2008 
rating decision.  The Veteran disagreed and perfected an 
appeal.

In June 2009, the Veteran and his representative presented 
evidence and testimony in support of the Veterans claims at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ).  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.


FINDING OF FACT

The Veteran's claim for entitlement to service connection for 
left knee traumatic arthritis was received by the RO on March 
11, 1995.

CONCLUSIONS OF LAW

1.  The correct effective date of the grant of service 
connection for left knee traumatic arthritis is March 8, 
1995.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

2.  Entitlement to a temporary total evaluation for 
convalescence due to surgical treatment and/or 
hospitalization in excess of 21 days for service-connected 
left knee traumatic arthritis is not warranted.  38 C.F.R. 
§§ 4.29, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he injured his left knee on 
September 19, 1994, when his service-connected right knee 
gave out while playing basketball.  He further asserts that 
he underwent surgical treatment for the left knee injury 
prior to March 8, 1995, and that the surgery prior to March 8 
required convalescence.  He seeks an earlier effective date 
for service connection for left knee traumatic arthritis and 
he seeks a temporary total evaluation for hospitalization in 
excess of 21 days and for convalescence required by surgery 
of a service-connected disability.  

The Board will first address preliminary matters and then 
render a decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, the Veteran was notified in a letter dated July 
2007 that he needed to present evidence that he submitted a 
claim prior to September 30, 1996, for left knee traumatic 
arthritis.  The Board observes that the notice was not 
accurate in that the Veteran's original claim for his left 
knee condition was submitted in March 1995.  However, the 
Board finds that the Veteran is not prejudiced by the 
inaccurate notice because the Veteran's testimony and 
statements of record clearly indicate that he is contending 
that he injured his knee in September 1994, and is, he 
argues, entitled for an earlier effective date on this basis.  
Moreover, the July 2007 letter also informs the Veteran of 
how VA determines an effective date, including notice that 
the beginning date of entitlement is generally "when we 
received your claim."  Finally, as will be explained below, 
most of the salient facts in this case are not in dispute.  

The crucial fact in dispute, when the RO in fact received the 
Veteran's claim hinges on what is already in the file.  The 
Veteran has not indicated that he can add anything to his 
contentions already of record.  No amount of additional 
evidentiary development would thus avail the Veteran.  
Therefore, no notice is necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) [strict adherence to law does not 
dictate unquestioning, blind adherence in the face of 
overwhelming evidence in support of result in a case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to veteran].  For those 
reasons, the Board finds that the Veteran has been adequately 
notified of the evidence required to substantiate his claim 
for an earlier effective date.

The Veteran was also notified in a January 2008 letter that 
he needed to present "medical evidence showing you had 
surgery and/or received medical treatment for a service 
connected disability which required a convalescence period of 
at least one month, or hospitalization of at least 21 days."

In addition, both letters notified the Veteran that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.

The Board finds that the duty to assist the Veteran has also 
been satisfied in this case.  The Veteran's service treatment 
records as well as all available VA treatment records are in 
the claims file.  Finally, VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to the Veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  As noted in the Introduction, the Veteran was 
provided a hearing before the undersigned VLJ.

Entitlement to an effective date earlier than March 8, 1995, 
for entitlement to service connection for left knee traumatic 
arthritis. 

Relevant law and regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

Claims

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a) (2005).  A claim is defined as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  Any communication or 
action, indicating intent to apply for one or more benefits 
under the laws administered by the VA may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2009).

Analysis

A review of the record shows that the Veteran's claim for 
entitlement to service connection for left knee traumatic 
arthritis was received by VA on March 11, 1995.  The 
Veteran's claim included a statement that he injured his left 
knee on September 19, 1994, while playing basketball when his 
service-connected right knee "gave way causing me to fall 
and damaging my left knee."  There is nothing in the record 
which indicates the Veteran submitted anything with VA 
"indicating intent to apply" for VA benefits prior to March 
11, 1995.  Although the record includes VA hospital treatment 
records dated December 1994, there is nothing which indicates 
any intent by the Veteran to seek compensation benefits.

In sum, there is no evidence that the Veteran or his 
representative filed a claim earlier than March 11, 1995, nor 
is there any evidence that the claims file is in any way 
incomplete.  

Accordingly, based upon a complete review of the evidence on 
file, and for reasons and bases expressed above, the Board 
finds that the currently assigned effective date of March 8, 
1995, is the earliest effective date assignable for the 
Veteran's service-connected left knee traumatic arthritis.  
Because the law, and not the facts, is dispositive of the 
issue, the Veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the claim 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).

Entitlement to a temporary total evaluation because of 
surgical treatment for service-connected left knee traumatic 
arthritis requiring convalescence and because of hospital 
treatment in excess of 21 days for service-connected left 
knee traumatic arthritis.

Relevant law and regulations

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service- 
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2009).

The provisions of 38 C.F.R. § 4.30 pertaining to temporary 
total evaluations based upon convalescence provide that a 
total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established by report at hospital discharge or 
outpatient release that entitlement is warranted.  Total 
ratings will be assigned under this section if treatment of a 
service-connected disability resulted in:

        (1) Surgery necessitating at least one month of 
convalescence.

(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular 
weight-bearing prohibited).

        (3) Immobilization by cast, without surgery, of one 
major joint or more.



Analysis

As discussed above, the correct effective date of service 
connection for the Veteran's left knee traumatic arthritis is 
March 8, 1995.  Thus, the criteria of neither 38 C.F.R. §4.29 
or 38 C.F.R. § 4.30 can be met.  Each section requires that 
the hospitalization or convalescence periods be for a 
service-connected disability.  In this case, the Veteran's 
contention that he is entitled to a temporary total 
disability rating for his left knee condition prior to March 
8, 1995, can not prevail because he was not service-connected 
for his left knee injury prior to March 8, 1995.  Although 
the evidence clearly shows he injured his knee in September 
1994, as discussed above, he didn't seek service connection 
until March 11, 1995.  Without service connection for the 
left knee prior to March 8, 1995, the benefits sought on 
appeal can not be granted prior to March 8, 1995.  The Board 
observes that the Veteran received a 100 percent rating for 
the hospitalization and convalescence periods after the 
effective date of service connection.

For the reasons stated above, the Board finds that the 
Veteran's claim for entitlement to a temporary total 
evaluation because of surgical treatment for service-
connected left knee traumatic arthritis requiring 
convalescence and because of hospital treatment in excess of 
21 days for service-connected left knee traumatic arthritis 
is not warranted.











	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than March 8, 1995, 
for the award of service connection for left knee traumatic 
arthritis is denied.

Entitlement to a temporary total evaluation because of 
surgical treatment for service-connected left knee traumatic 
arthritis requiring convalescence and because of hospital 
treatment in excess of 21 days for service-connected left 
knee traumatic arthritis is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


